We granted a rehearing in this case in order to reconsider the amount awarded plaintiffs as damages for physical injuries and consequent suffering.
Counsel for defendants-appellants have directed our attention to a number of authorities which, it is contended, would justify a considerable decrease in the judgment. On the other hand, opposing counsel have cited some authorities, the effect of which, they believe, warrants an increase in the quantum. They also have called our attention to the fact that there has been a decrease in the purchasing power of money, in consequence of which "a sum of money that was fair compensation in value for given injuries when money was dear and its purchasing power was great will not suffice when money is cheap and its purchasing power is small * * *." American Jurisprudence, Volume 15, Page 621.
Without attempting to analyze these authorities or to reconcile their differences, which is always a difficult task for, as we have frequently said, uniformity in awards for physical injuries and suffering is hardly to be attained, we have reached the conclusion that a small reduction should be made.
Mr. and Mrs. Braai obtained a judgment below awarding each of them $3,000 which, on appeal to this court, was affirmed. Upon reconsideration we have concluded to reduce each of these amounts by the sum of $500.
It is, therefore, ordered that our former decree be amended accordingly and that the plaintiffs pay the cost of this appeal.
Our original decree amended and reinstated.